Appeal and cross appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered September 3, 2004 in a personal injury action. The order granted in part and denied in part defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, to the extent that the order may be deemed to conflict with the court’s decision herein, the decision controls (see Matter of King v King, 309 AD2d 1207, 1208 [2003]; Matter of Edward V., 204 AD2d 1060, 1061 [1994]). Present—Pigott, Jr., P.J., Martoche, Smith, Pine and Hayes, JJ.